Citation Nr: 0707999	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  06-32 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the appellant's net worth is a bar to death pension 
benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1942 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) corpus of 
estate decision of May 2004.  In March 2007, the Board 
granted a motion to advance this case on the docket.  38 
C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  The appellant is the surviving spouse of a wartime 
veteran in receipt of compensation at the time of his death 
in June 2003.

2.  At the time of the appellant's application for death 
pension benefits in July 2003, she had a net worth of 
$81,000, part of which it was reasonable for her to consume 
for her maintenance.

3.  The appellant's net worth has steadily decreased since 
then, falling to $44,867 as of September 29, 2006; however, 
in view of her income and expenses, it is reasonable to 
require her to continue to consume net worth for her 
maintenance.  


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
1541, 1543 (West 2002); 38 C.F.R. §§ 3.23, 3.274, 3.275 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the surviving spouse of a veteran who was 
receiving compensation at the time of his death for service-
connected disabilities including the loss of an arm as a 
result of enemy action in World War II.  The surviving spouse 
of a veteran of a period of war who was in receipt of VA 
compensation at the time of his death may be entitled to a 
rate of pension set by law, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  
However, pension will be denied (or discontinued) when the 
corpus of the estate is such that under all the 
circumstances, including consideration of annual income, it 
is reasonable that some part of the corpus of such estate be 
consumed for the surviving spouse's maintenance.  38 U.S.C.A. 
§ 1543(a)(1); 38 C.F.R. § 3.274(c).  The terms "corpus of 
estate" and "net worth" are interchangeable, and mean the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the appellant, except the 
appellant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the appellant's reasonable mode of life.  See 
38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  See 38 C.F.R. § 
3.275(d).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension.

In connection with her original claim received in July 2003, 
the appellant reported a net worth of $81,000, in the form of 
"stocks, bonds, bank deposits."  Subsequently, in June 
2004, she reported a total net worth of $77,596.  In June 
2005, she reported that her net worth had decreased to 
$63,962.  In a July 2006 statement, she said it had decreased 
to $46,366, and in September 2006, she reported a further 
reduction to $44,867.  

The evidence of record indicates that the appellant's net 
worth is invested in Certificates of Deposit (CDs), which are 
typically subject to penalties for early withdrawal.  
However, a CD is not generally issued for a period longer 
than five years, and it is the appellant's responsibility to 
ensure that her CDs are timed so as to ensure reasonable 
access to her resources.  Thus, the asset may be considered 
to be convertible into cash in increments over a period of no 
more than five years.  

According to the corpus of estate determination in May 2004, 
the appellant was aged 76 years, with an actuarial life 
expectancy of 9.9 years (however, now that she is 80, she has 
a life expectancy of 7.9 years); she was in good health; and 
in addition to the net worth, she had monthly income of $707 
from the Social Security Administration (SSA), and dividends 
and interest income of $42, totaling $749 per month.  Her 
monthly expenses were noted to be $1,791 for shelter 
(assisted living facility), $20 for clothing, and $50 for a 
burial contract.  The total monthly expenses were $1,861.  

In June 2004, she submitted additional income and expense 
information-most notably, reporting medical expenses which 
had been absent from the corpus of estate decision.  In a 
corpus of estate determination dated in September 2004, the 
RO counted $260.58 per month in medical expenses.  With an 
additional $59 in incidental expenses, her monthly expenses 
totaled $2,180.58.  Her monthly income was determined to be 
$868.76 per month, consisting of $721.60 from SSA, $44.16 in 
dividends and interest, and a retirement pension of $103.00.  
This resulted in a deficit of $1,311.82 per month.  
Subsequent adjustments reported by the appellant have 
resulted in a slight increase in the monthly shortfall.    

Overall, this monthly shortfall reasonably accounts for the 
rapid decline in the reported net worth from June 2004 to 
September 2006 of $32,729, or $1,212.19 per month.  

Her monthly expenses appear reasonable.  The largest expense 
is $1,845 for a assisted living facility, where she resides.  
Although medical statements indicate that she is not in need 
of skilled nursing care or assistance in activities of daily 
living, she does require assisted living care for 
"medication and safety."  In this regard, VA medical 
records pertaining to the veteran show that while he was in a 
VA facility in April 2003, the appellant fell down in their 
home, and remained there on the floor for some time-as long 
as two days-until she was discovered by neighbors.  She was 
hospitalized in a confused state, and subsequently entered a 
nursing home, then the assisted living facility where she 
currently resides.  Thus, it is not reasonable to expect her 
to live in a completely unsupervised environment.  

Her next largest expense consists of medical expenses, which, 
even at the most recently reported $324.16 per month, seem 
reasonable.  The reported expenses are for Medicare, other 
health insurance, and out-of-pocket prescription costs.  
Otherwise, she has incidental monthly expenses ranging from 
$70 to $129 per month.  

However, the Board finds that the appellant's net worth, as 
most recently reported in September 2006, of $44,867, remains 
a bar to VA pension benefits.  The appellant's reported 
monthly expenses do exceed her reported monthly income. 
Nonetheless, although her liquid assets will be depleted over 
time, her combined assets are sufficient to meet her 
necessary living expenses. At the current reported rate of 
depletion, the assets would be sufficient to meet her 
reported expenses for at least another three years. 

Although the appellant's reported expenses will ultimately 
deplete the financial resources that she now has, the purpose 
of the pension program is to aid veterans and their 
dependents who are unable to provide themselves the basic 
necessities. And based on the information she has provided, 
this is not the situation with her. Her financial resources, 
if fully exploited, are sufficient to meet her basic needs 
for a few more years. It is inconsistent with the intent of 
the pension program to allow a claimant, as here, to collect 
a pension while simultaneously retaining a sizeable estate.

If the appellant's net worth becomes significantly depleted 
in the future, she may again file a claim for pension 
benefits and submit the appropriate financial documentation. 
Since, however, for the reasons stated, she does not have 
sufficient financial limitations presently, the preponderance 
of the evidence is against her claim, and the benefit-of-the-
doubt doctrine does not apply. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In October 2003, prior to the initial corpus of estate 
determination, the appellant was sent a letter, advising her 
generally of the information necessary to substantiate her 
claim for death pension benefits, including the information 
that net worth was a factor for consideration.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006) (notice of the need for 
evidence showing an increased disability without providing 
the applicable ratings provisions was sufficient for VCAA 
notice requirements).  She was informed of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, information regarding effective 
dates was provided.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In the May 2004 notice of the initial corpus of 
estate determination, a letter was enclosed which explained 
the factors for consideration in a net worth determination.  
This notice cured any potential defects in the October 2003 
notice with respect to information specific to net worth, and 
was of satisfied the requirement that she be told to provide 
any relevant evidence in her possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  The appellant 
provided evidence in response to this notice, and, as a 
result, in a September 2004 corpus of estate determination, 
the claim was readjudicated, thus curing any defects with 
respect to the timing of the VCAA notice requirements. See 
Mayfield v. Nicholson, 444 F.3d 1238 (Fed. Cir. 2006).  Thus, 
the VCAA notice requirements have been satisfied.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate her claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2006).  The RO obtained all relevant SSA and 
VA records, and the appellant has provided income, asset, and 
expense information on several occasions during the appeal 
period.  There is no indication of the existence of any other 
potentially relevant information or evidence which has not 
been obtained.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
the development of her claim.  

ORDER

The appellant's net worth constitutes a bar to VA death 
pension benefits, and the appeal is denied.


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


